Name: First Commission Directive 80/509/EEC of 2 May 1980 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-05-21

 Avis juridique important|31980L0509First Commission Directive 80/509/EEC of 2 May 1980 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 126 , 21/05/1980 P. 0009 - 0011 Finnish special edition: Chapter 3 Volume 12 P. 0030 Greek special edition: Chapter 03 Volume 28 P. 0166 Swedish special edition: Chapter 3 Volume 12 P. 0030 Spanish special edition: Chapter 03 Volume 18 P. 0014 Portuguese special edition Chapter 03 Volume 18 P. 0014 ****( 1 ) OJ NO L 86 , 6 . 4 . 1979 , P . 30 . FIRST COMMISSION DIRECTIVE OF 2 MAY 1980 AMENDING THE ANNEX TO COUNCIL DIRECTIVE 79/373/EEC ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 80/509/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 79/373/EEC OF 2 APRIL 1979 ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 1 ), AND IN PARTICULAR ARTICLE 10 ( A ) THEREOF , WHEREAS , IN VIEW OF PROGRESS MADE IN SCIENCE AND TECHNOLOGY , THE ANNEX TO THE ABOVEMENTIONED DIRECTIVE MUST BE AMENDED AS TO THE TOLERANCES TO BE PERMITTED WHERE , ON OFFICIAL INSPECTION , THE COMPOSITION OF A COMPOUND FEEDINGSTUFF IS FOUND TO DEPART FROM THAT DECLARED BY THE MANUFACTURER ; WHEREAS SUCH TOLERANCES ARE NECESSARY TO ALLOW FOR DEVIATIONS DUE TO THE METHOD USED FOR SAMPLING THE FEEDINGSTUFF , THE MANUFACTURING PROCESS OR ANALYTICAL ERROR ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ITEM 9 OF THE ANNEX TO DIRECTIVE 79/373/EEC IS AMENDED TO READ AS FOLLOW : ' 9 . WHERE , ON OFFICIAL INSPECTION PURSUANT TO ARTICLE 12 , THE COMPOSITION OF A COMPOUND FEEDINGSTUFF IS FOUND TO DEPART FROM THE DECLARED COMPOSITION , THE FOLLOWING MINIMUM TOLERANCES SHALL BE PERMITTED , SUBJECT TO ARTICLE 3 : 9.1 . WHERE THE CONTENT RECORDED IS LESS THAN THE DECLARED CONTENT : 9.1.0 . CRUDE PROTEIN : - 2 UNITS FOR DECLARED CONTENTS OF 20 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 20 % BUT NOT LESS THAN 10 % , - 1 UNIT FOR DECLARED CONTENTS OF LESS THAN 10 % . 9.1.1 . SOLUBLE PROTEIN : - 3 UNITS FOR DECLARED CONTENTS OF 25 % OR MORE , - 12 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 25 % BUT NOT LESS THAN 15 % , - 1.8 UNITS FOR DECLARED CONTENTS OF LESS THAN 15 % . 9.1.2 . TOTAL SUGAR : - 2 UNITS FOR DECLARED CONTENTS OF 20 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 20 % BUT NOT LESS THAN 10 % , - 1 UNIT FOR DECLARED CONTENTS OF LESS THAN 10 % . 9.1.3 . STARCH : - 2.5 UNITS FOR DECLARED CONTENTS OF 25 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 25 % BUT NOT LESS THAN 10 % , - 1 UNIT FOR DECLARED CONTENTS OF LESS THAN 10 % . 9.1.4 . CRUDE OILS AND FATS : - 1.5 UNITS FOR DECLARED CONTENTS OF 15 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 15 % BUT NOT LESS THAN 8 % , - 0.8 UNIT FOR DECLARED CONTENTS OF LESS THAN 8 % . 9.1.5 . SODIUM AND MAGNESIUM : - 1.5 UNITS FOR DECLARED CONTENTS OF 15 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 15 % BUT NOT LESS THAN 7.5 % , - 0.75 UNIT FOR DECLARED CONTENTS OF LESS THAN 7.5 % BUT NOT LESS THAN 5 % , - 15 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 5 % BUT NOT LESS THAN 0.7 % , - 0.1 UNIT FOR DECLARED CONTENTS OF LESS THAN 0.7 % . 9.1.6 . TOTAL PHOSPHORUS AND CALCIUM : - 1.2 UNITS FOR DECLARED CONTENTS OF 16 % OR MORE , - 7.5 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 16 % BUT NOT LESS THAN 12 % , - 0.9 UNIT FOR DECLARED CONTENTS OF LESS THAN 12 % BUT NOT LESS THAN 6 % , - 15 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 6 % BUT NOT LESS THAN 1 % , - 0.15 UNIT FOR DECLARED CONTENTS OF LESS THAN 1 % . 9.1.7 . MENTHIONINE AND LYSINE : - 15 % OF THE DECLARED CONTENT . 9.1.8 . CYSTINE : - 20 % OF THE DECLARED CONTENT . 9.2 . WHERE THE CONTENT RECORDED IS MORE THAN THE DECLARED CONTENT : 9.2.1 . MOISTURE : - 1 UNIT FOR DECLARED CONTENTS OF 10 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 10 % BUT NOT LESS THAN 5 % , - 0.5 UNIT FOR DECLARED CONTENTS OF LESS THAN 5 % . 9.2.2 . CRUDE ASH : - 1 UNIT FOR DECLARED CONTENTS OF 10 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 10 % BUT NOT LESS THAN 5 % , - 0.5 UNIT FOR DECLARED CONTENTS OF LESS THAN 5 % . 9.2.3 . CRUDE FIBRE : - 1.8 UNITS FOR DECLARED CONTENTS OF 12 % OR MORE , - 15 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 12 % BUT NOT LESS THAN 6 % , - 0.9 UNIT FOR DECLARED CONTENTS OF LESS THAN 6 % . 9.2.4 . ASH INSOLUBLE IN HYDROCHLORIC ACID : - 1 UNIT FOR DECLARED CONTENTS OF 10 % OR MORE , - 10 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 10 % BUT NOT LESS THAN 4 % , - 0.4 UNIT FOR DECLARED CONTENTS OF LESS THAN 4 % . 9.3 . WHERE THE VARIATION NOTED IS IN THE OPPOSITE DIRECTION TO THOSE REFERRED TO RESPECTIVELY IN 9.1 . AND 9.2 : 9.3.1 . - CRUDE PROTEIN , CRUDE OILS AND FATS , TOTAL SUGAR , STARCH : TOLERANCE TWICE THAT PERMITTED FOR THESE SUBSTANCES IN 9.1 , - TOTAL PHOSPHORUS , CALCIUM , MAGNESIUM , SODIUM , CRUDE ASH , CRUDE FIBRE : TOLERANCE THREE TIMES THAT PERMITTED FOR THESE SUBSTANCES IN 9.1 AND 9.2 . ' ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE NECESSARY LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS TO ENABLE THEM TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JANUARY 1981 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 MAY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT